Reaves v Lakota Constr. Group, Inc. (2018 NY Slip Op 08575)





Reaves v Lakota Constr. Group, Inc.


2018 NY Slip Op 08575


Decided on December 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2018

Richter, J.P., Manzanet-Daniels, Tom, Webber, Gesmer, JJ.


150350/12

[*1]7904N Duane Reaves, Plaintiff-Respondent,
vLakota Construction Group, Inc., et al., Defendants, 214-27 Northern Boulevard LLC, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arlene Bluth, J.), entered on or about June 6, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 26, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 13, 2018
CLERK